Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. 11081080.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 6-9, 11, 13-14 of U.S. Patent No. 10726808 in view of Zhang et al. (US 2017/0286327 A1). 

Instant Application
1
2
3
4
5
6
7
8
9
10
U.S. Patent No. 11081080
1
2
3
4
5
6
7
8
9
10
U.S. Patent No. 10726808
1
1

1
1
6
7
8
9
1
Instant Application
11
12
13
14
15
16
17
18
19
20
U.S. Patent No. 11081080
1
1
11
12
13
14
15
11
11
11
U.S. Patent No. 10726808
1
1
11
11
13
14
11
11
11
11


Regarding claim 3, U.S. Patent No. 10726808 in view of Zhang teaches:
The display device according to claim 2, wherein the first interface is operated in a mobile industry processor interface scheme. (Zhang, FIG. 1, 101. U.S. Patent No. 10726808 teaches transmits image signal and metadata signal via the first and the second interface, but does not explicitly teach the first interface unit is MIPI. Zhang explicitly teach the first transmission unit (MIPI DPHY). As said in [0001] of Zhang, with the ever increasing density and complexity of integrated circuits, there is a multitude of electrical interfaces defined by an industry standard specification that a semiconductor chip is expected to support. Additionally, again with the ever increasing density and complexity of integrated circuits it is difficult to keep the number of I/Os of a semiconductor chip within feasible limits. As such, there is a motivation to support multiple interfaces through only a few I/Os.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of U.S. Patent No. 10726808 with the specific teachings of Zhang to use the first interface unit of Zhang to transmit signal of the first interface. The benefit would be to support multiple interfaces through only a few I/Os.(Zhang, [0001])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (US 2018/0018932 A1) in view of Zhang et al. (US 2017/0286327 A1).
Regarding claim 1, Atkins teaches:
A display device  (FIG. 1A and 1B) comprising: 
a host which transmits high dynamic range image data through a first interface and a second interface; (FIG. 1A, [0028], “The source device (100) acts as a video source for the target display (150) by providing the source video signal to the target display (150) over a video interface such as a High-Definition Multimedia Interface (HDMI) interface and the like. The source video signal, as generated by the source device (100) and then sent to the target display (150), may comprise source video data 122 and source metadata 127.”“

    PNG
    media_image1.png
    369
    565
    media_image1.png
    Greyscale
”
Para [0023] teaches the video signal and the meta data are for dynamic range image data. “Example embodiments described herein relate to blending graphics data. In a video receiver, input video data and input dynamic metadata for the input video data is received. The input video data is at a video dynamic range….” )  and 
a display driver integrated circuit (FIG. 1B, target display manager “
    PNG
    media_image2.png
    353
    550
    media_image2.png
    Greyscale
”
also [0147]: “Embodiments of the present invention may be implemented with a computer system, systems configured in electronic circuitry and components, an integrated circuit (IC) device such as a microcontroller,”) comprising: 
receives a first signal of the high dynamic range image data through the first interface; and receives a second signal of the high dynamic range image data through the second interface, (FIG. 1B, para [0031], “Given the source video data (122) and the source metadata (127) as received in the source video signal generated by the source device (100), target display manager (130) adjusts the luminance and color of the source video data (122) to match the dynamic range and color gamut of the display panel (135). The target display manager (130) may perform at least some of its video processing operations based in part on a TV viewing profile 129 (e.g., 2D mode, 3D mode, movie mode, vivid mode, and the like) as selected by a user, based in part on other environmental parameters (e.g., ambient light), etc.”)
wherein the second signal includes metadata, ([0028], “The source video signal, as generated by the source device (100) and then sent to the target display (150), may comprise source video data 122 and source metadata 127.”)  and 
wherein the display driver integrated circuit receives the high dynamic range image data from the host. (as shown above, the high dynamic range image data is transmitted from the host, FIG. 1A, to the display driver integrated circuit, FIG. 1B. 130.)
However, Atkins does not explicitly, but Zhang teaches:
a first interface unit which receives a first signal; a second interface unit which receives a second signal (FIG. 1. Interface unit, 101 and 102. [0012], “transmit interface 100 is designed to support two different physical layer specifications, two different transmit channels 101, 102 are observed. A first transmit channel 101 supports a typical MIPI DPHY interface having a differential data output 103 and a differential clock output 104. A second transmit channel 102 supports a typical MIPI CPHY interface having three single ended outputs 105.”

    PNG
    media_image3.png
    446
    547
    media_image3.png
    Greyscale
)
Atkins teaches transmits image signal and metadata signal via the first and the second interface, but does not explicitly teach two different interface units to implement the interface signal transmission. Zhang explicitly teach two transmission units (MIPI DPHY and MIPI CPHY) to transmit different signals. As said in [0001] of Zhang, with the ever increasing density and complexity of integrated circuits, there is a multitude of electrical interfaces defined by an industry standard specification that a semiconductor chip is expected to support. Additionally, again with the ever increasing density and complexity of integrated circuits it is difficult to keep the number of I/Os of a semiconductor chip within feasible limits. As such, there is a motivation to support multiple interfaces through only a few I/Os.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Atkins with the specific teachings of Zhang to use the first interface unit of Zhang to transmit signal of the first interface, and use the second interface unit of Zhang to transmit metadata. The benefit would be to support multiple interfaces through only a few I/Os.(Zhang, [0001])

Regarding claim 2, Atkins in view of Zhang teaches:
The display device according to claim 1, further comprising: a display panel which receives a signal corresponding to the first signal and the second signal from the display driver integrated circuit, and displays an image. (Atkins, As shown in FIG. 1B, display panel 135 receives signal corresponding to both signals from 130 and display the image. [0031])

Regarding claim 3, Atkins in view of Zhang teaches:
The display device according to claim 2, wherein the first interface is operated in a mobile industry processor interface scheme. (Zhang, FIG. 1, 101. The combination of claim 1 is incorporated here.)

Regarding claim 4, Atkins in view of Zhang teaches:
The display device according to claim 3, wherein the first interface unit comprises: a clock lane module which receives the clock signal; and a data lane module which receives the data signal. (Zhang, FIG. 1, 101, DPHY-data lane and DPHY-clock lane. The combination of claim 1 is incorporated here.)

Regarding claim 5, Atkins in view of Zhang teaches:
The display device according to claim 4, wherein the second interface unit comprises a metadata lane module which receives the metadata. (Zhang, FIG. 1, 102. The combination of claim 1 is incorporated here.)

Regarding claim 6, Atkins in view of Zhang teaches:
The display device according to claim 5, wherein the metadata lane module comprises a high-speed receiver. (Zhang, [0032], “For example, when the receiver function is enabled and the transmission function is disabled, the transmit driver can be configured to behave as a “termination” circuit for a receiver circuit where, e.g., such termination is typically used in “high-speed” serial link applications for signal integrity reasons.” The combination of claim 1 is incorporated here. Further, the benefit would be to increase flexibility of the circuit.)

Regarding claim 8, Atkins in view of Zhang teaches:
The display device according to claim 3, wherein the second interface is operated in a serial programming interface scheme. (Zhang, [0032], “For example, when the receiver function is enabled and the transmission function is disabled, the transmit driver can be configured to behave as a “termination” circuit for a receiver circuit where, e.g., such termination is typically used in “high-speed” serial link applications for signal integrity reasons.” The combination of claim 1 is incorporated here. Further, the benefit would be to increase flexibility of the circuit.)

Regarding claim 10, Atkins in view of Zhang teaches:
The display device according to claim 1, wherein the host transmits data different from the metadata among the high dynamic range image data through the first interface. (Atkins, FIG. 1A, 122, [0028], “The source video signal, as generated by the source device (100) and then sent to the target display (150), may comprise source video data 122 and source metadata 127.”)

Regarding claim 11, Atkins in view of Zhang teaches:
The display device according to claim 1, wherein the first signal includes a data signal and a clock signal. (Zhang, FIG. 1, 101, DPHY-data lane and DPHY-clock lane. The combination of claim 1 is incorporated here.)

Regarding claim 12, Atkins in view of Zhang teaches:
The display device according to claim 11, wherein the host generates and outputs the first signal for driving the display driver integrated circuit.(Atkins, FIG. 1B, para [0031], “Given the source video data (122) and the source metadata (127) as received in the source video signal generated by the source device (100), target display manager (130) adjusts the luminance and color of the source video data (122) to match the dynamic range and color gamut of the display panel (135). The target display manager (130) may perform at least some of its video processing operations based in part on a TV viewing profile 129 (e.g., 2D mode, 3D mode, movie mode, vivid mode, and the like) as selected by a user, based in part on other environmental parameters (e.g., ambient light), etc.”))

Regarding claim 13, Atkins teaches:
A display driver integrated circuit (FIG. 1B) comprising: 
receives a first signal of high dynamic range image data from a host; and receives a second signal of the high dynamic range image data from the host, (FIG. 1B, para [0031], “Given the source video data (122) and the source metadata (127) as received in the source video signal generated by the source device (100), target display manager (130) adjusts the luminance and color of the source video data (122) to match the dynamic range and color gamut of the display panel (135). The target display manager (130) may perform at least some of its video processing operations based in part on a TV viewing profile 129 (e.g., 2D mode, 3D mode, movie mode, vivid mode, and the like) as selected by a user, based in part on other environmental parameters (e.g., ambient light), etc.”)
wherein the second signal includes metadata, ([0028], “The source video signal, as generated by the source device (100) and then sent to the target display (150), may comprise source video data 122 and source metadata 127.”)  and 
However, Atkins does not explicitly, but Zhang teaches:
a first interface unit which receives a first signal …in a mobile industry processor interface scheme; (FIG. 1. Interface unit, 101 and 102. [0012], “transmit interface 100 is designed to support two different physical layer specifications, two different transmit channels 101, 102 are observed. A first transmit channel 101 supports a typical MIPI DPHY interface having a differential data output 103 and a differential clock output 104. A second transmit channel 102 supports a typical MIPI CPHY interface having three single ended outputs 105.”

    PNG
    media_image3.png
    446
    547
    media_image3.png
    Greyscale

and a second interface unit which receives a second signal … in an interface scheme different from the mobile industry processor interface scheme ([0032] teaches the interface can be in a serial link application: “For example, when the receiver function is enabled and the transmission function is disabled, the transmit driver can be configured to behave as a “termination” circuit for a receiver circuit where, e.g., such termination is typically used in “high-speed” serial link applications for signal integrity reasons.”)
Atkins teaches transmits image signal and metadata signal via the first and the second interface, but does not explicitly teach two different interface units to implement the interface signal transmission. Zhang explicitly teach two transmission units (MIPI DPHY and MIPI CPHY) to transmit different signals and the transmission unit, e.g. MIPI CPHY, can be changed using a serial transmission application. As said in [0001] of Zhang, with the ever increasing density and complexity of integrated circuits, there is a multitude of electrical interfaces defined by an industry standard specification that a semiconductor chip is expected to support. Additionally, again with the ever increasing density and complexity of integrated circuits it is difficult to keep the number of I/Os of a semiconductor chip within feasible limits. As such, there is a motivation to support multiple interfaces through only a few I/Os.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Atkins with the specific teachings of Zhang to use the first interface unit of Zhang to transmit signal of the first interface, and use the second interface unit of Zhang to transmit metadata. The benefit would be to support multiple interfaces through only a few I/Os.(Zhang, [0001])

Regarding claim 14, Atkins in view of Zhang teaches:
The display driver integrated circuit according to claim 13, wherein the first interface unit comprises: a clock lane module which receive the clock signal; and a data lane module which receives the data signal, and wherein the second interface unit comprises a metadata lane module which receives the metadata. (Zhang, FIG. 1, 101 corresponds to first interface unit: DPHY-data lane and DPHY-clock lane. The 102 corresponds to the second interface unit. The combination of claim 13 is incorporated here.)


    PNG
    media_image3.png
    446
    547
    media_image3.png
    Greyscale
)

	Claims 15 recites similar limitations of claim 6, thus is rejected using the same rejection rationale.

Regarding claim 17, Atkins in view of Zhang teaches:
The display driver integrated circuit according to claim 13, wherein the first interface unit receives remaining data other than the metadata among the high dynamic range image data. (Atkins, FIG. 1A, 122, [0028], “The source video signal, as generated by the source device (100) and then sent to the target display (150), may comprise source video data 122 and source metadata 127.” The combination of claim 13 regarding the first interface unit is incorporated here.)

Regarding claim 18, Atkins in view of Zhang teaches:
The display driver integrated circuit according to claim 13, wherein the host transmits data different from the metadata among the high dynamic range image data through the mobile industry processor interface scheme. (Atkins, FIG. 1A, 122, [0028], “The source video signal, as generated by the source device (100) and then sent to the target display (150), may comprise source video data 122 and source metadata 127.” Zhang, FIG. 1, teaches the transmission interface 101. The combination of claim 13 is incorporated here.)

Claims 19 and 20 recites similar limitations of claim 11, 12 respectively, thus is rejected using the same rejection rationale respectively.


Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Zhang and further in view of Brulotte (US 2017/0150231 A1).
Regarding claim 7, Atkins in view of Zhang and further in view of Brulotte teaches:
The display device according to claim 5, 
wherein the metadata lane module comprises a low-power receiver. (Brulotte [0019], “Further, it will be understood that the media device 145 may receive only a portion of an item of media content 110, e.g., metadata 120. In any event, the media device 145 in the block 205 is typically in a standby mode or the like. For example, a set-top box is typically known to have a low-power standby mode in which the set-top box may receive data, e.g., metadata 120 indicating available channels of programming, from the media source 105.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Atkins in view of Zhang with the low power receiver teachings of Brulotte. The benefit would be to save power of the device.

Claims 16 recites similar limitations of claim 7, thus is rejected using the same rejection rationale.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins in view of Zhang and further in view of Yarygin et al. (US 9769417 B1, hereinafter Varygin);
Regarding claim 9, Atkins in view of Zhang and further in view of Yarygin teaches:
The display device according to claim 3, wherein the second interface is operated in an inter integrated circuit scheme. (Yarygin, “As shown, transfer of metadata can involve transfer through CPUs and interfaces, such as Inter Integrated Circuit Bus ( I2C) make it difficult to pass metadata synchronously with video.” The combination of claim 1 is applied here. Furthermore, using I2C is widely used interface scheme. Using I2C to transmit data would improve this device compatibility with widely used hardware system.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611